                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                  NO. 1:19-CR-00052
                                                  (JUDGE CAPUTO)
          v.

VICTOR SAWYERS,

    Defendant.

                                      ORDER

    NOW, this    25th day of November, 2019, IT IS HEREBY ORDERED that:
    (1)   The Government’s Motion for Reconsideration (Doc. 61) is DENIED.
    (2)   The Government shall disclose the identity of the confidential informant to
          Defendant’s counsel no later than thirty (30) days from the date of this order.



                                                /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
